MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2008-2 Collection Period 11/01/08-11/30/08 Determination Date 12/9/2008 Distribution Date 12/15/2008 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 465,820,584.02 2 . Collections allocable to Principal $ 12,115,136.13 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 628,583.90 5 . Pool Balance on the close of the last day of the related Collection Period $ 453,076.863.99 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 525,000,917.92 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 44,975,842.57 $ 31,546,865.53 b. Class A-2a Note Balance $ 137,000,000.00 $ 137,000,000.00 c. Class A-2b Floating Rate Note Balance $ 50,000,000.00 $ 50,000,000.00 d. Class A-3a Note Balance $ 49,000,000.00 $ 49,000,000.00 e. Class A-3b Floating Rate Note Balance $ 48,000,000.00 $ 48,000,000.00 f. Class A-4a Note Balance $ 20,000,000.00 $ 20,000,000.00 g. Class A-4b Floating Rate Note Balance $ 59,800,000.00 $ 59,800,000.00 h. ClassB Note Balance $ 15,770,000.00 $ 15,770,000.00 i. Class C Note Balance $ 14,430,000.00 $ 14,430,000.00 j. Class D Note Balance $ 15,750,000.00 $ 15,750,000.00 k. Note Balance (sum a - j) $ 454,725,842.57 $ 441,296,865.53 8 . Pool Factors a. Class A-1 Note Pool Factor 0.4088713 0.2867897 b. Class A-2a Note Pool Factor 1.0000000 1.0000000 c. Class A-2b Floating Rate Note Pool Factor 1.0000000 1.0000000 d. Class A-3a Note Pool Factor 1.0000000 1.0000000 e. Class A-3b Floating Rate Note Pool Factor 1.0000000 1.0000000 f. Class A-4a Note Pool Factor 1.0000000 1.0000000 g. Class A-4b Floating Rate Note Pool Factor 1.0000000 1.0000000 h. Class B Note Pool Factor 1.0000000 1.0000000 i. Class C Note Pool Factor 1.0000000 1.0000000 j. Class D Note Pool Factor 1.0000000 1.0000000 k. Note Pool Factor 0.8748934 0.8490560 9 . Overcollateralization Target Amount $ 11,779,998.46 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 11,779,998.46 11 . Weighted Average Coupon % 9.95% 12 . Weighted Average Original Term months 63.60 13 . Weighted Average Remaining Term months 54.39 14 . 1-Month LIBOR for the accrual period ending 12/15/08 1.42250% 15 . Note Rate applicable to the Class A-2b notes for the accrual period ending 12/15/08 2.32250% 16 . Note Rate applicable to the Class A-3b notes for the accrual period ending 12/15/08 2.82250% 17 . Note Rate applicable to the Class A-4b notes for the accrual period ending 12/15/08 3.07250% Collections 18 . Finance Charges: a. Collections allocable to Finance Charge $ 3,849,146.24 b. Liquidation Proceeds allocable to Finance Charge $ 0.00 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 3,849,146.24 19 . Principal: a. Collections allocable to Principal $ 12,115,136.13 b. Liquidation Proceeds allocable to Principal $ 103,970.36 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 12,219,106.49 20 . Total Finance Charge and Principal Collections (18d+ 19d) $ 16,068,252.73 21 . Interest Income from Collection Account $ 13,335.27 22 . Simple Interest Advances $ 0.00 23 . Net Swap Receipts $ 0.00 24 . Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 25 . Available Collections (Ln20 + 21 + 22 + 23 + 24) $ 16,081,588.00 Available Funds 26 . Available Collections $ 16,081,588.00 27 . Reserve Account Draw Amount $ 0.00 28 . Available Funds $ 16,081,588.00 Application of Available Funds 29 . Total Servicing Fee a. Monthly Servicing Fee $ 388,183.82 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 388,183.82 d. Shortfall Amount (a + b - c) $ 0.00 30 . Unreimbursed Servicer Advances $ 0.00 31 . Monthly Net Swap Payment Amount $ 300,402.66 32 . Senior Swap Termination Payment Amount $ 0.00 33 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 102,223.84 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 102,223.84 e. Class A-2a Monthly Interest $ 463,516.67 f. Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 h. Total Class A-2a Note Interest (sum e-g) $ 463,516.67 i. Class A-2b Monthly Interest $ 90,319.44 j. Additional Note Interest related to Class A-2b Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-2b Monthly Interest $ 0.00 l. Total Class A-2b Note Interest (sum i-k) $ 90,319.44 m. Class A-3a Monthly Interest $ 203,758.33 n. Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 p. Total Class A-3a Note Interest (sum m-o) $ 203,758.33 q. Class A-3b Monthly Interest $ 105,373.33 r. Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 s. Interest Due on Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 t. Total Class A-3b Note Interest (sum q-s) $ 105,373.33 u. Class A-4a Monthly Interest $ 92,666.67 v. Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 w. Interest Due on Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 x. Total Class A-4a Note Interest (sum u - w) $ 92,666.67 y. Class A-4b Monthly Interest $ 142,905.39 z. Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 aa. Interest Due on Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 ab. Total Class A-4b Note Interest (sum y - aa) $ 142,905.39 34 . Priority Principal Distributable Amount $ 0.00 35 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 91,728.83 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 91,728.83 36 . Secondary Principal Distributable Amount $ 0.00 37 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 95,598.75 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 95,598.75 38 . Tertiary Principal Distributable Amount $ 0.00 39 . Class D Noteholder Interest Amount a. Class D Monthly Interest $ 129,675.00 b. Additional Note Interest related to Class D Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class D Monthly Interest $ 0.00 d. Total Class D Note Interest (sum a - c) $ 129,675.00 40 . Quaternary Principal Distributable Amount $ 1,648,978.58 41 . Required Payment Amount (Ln 29 + (sum of Ln33 through Ln 40)) $ 3,855,331.31 42 . Reserve Account Deficiency $ 0.00 43 . Regular Principal Distributable Amount $ 11,779,998.46 44 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 45 . Subordinate Swap Termination Payment Amount $ 0.00 Collection Account Activity 46 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 3,849,146.24 b. Total Daily Deposits of Principal Collections $ 12,219,106.49 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 13,335.27 e. Net Swap Receipt $ 0.00 f. Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 g. Total Deposits to Collection Account (sum a - f) $ 16,081,588.00 47 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 388,183.82 b. Monthly Net Swap Payment Amount $ 300,402.66 c. Swap Termination Payment Amounts owed to Swap Counterparty $ 0.00 d. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 14,946,743.29 e. Deposit to Reserve Account $ 0.00 f. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 446,258.23 g. Total Withdrawals from Collection Account (sum a - f) $ 16,081,588.00 Note Payment Account Activity 48 . Deposits a. Class A-1 Interest Distribution $ 102,223.84 b. Class A-2a Interest Distribution $ 463,516.67 c. Class A-2b Interest Distribution $ 90,319.44 d. Class A-3a Interest Distribution $ 203,758.33 e. Class A-3b Interest Distribution $ 105,373.33 f. Class A-4a Interest Distribution $ 92,666.67 g. Class A-4b Interest Distribution $ 142,905.39 h. Class B Interest Distribution $ 91,728.83 i. ClassC Interest Distribution $ 95,598.75 j. Class D Interest Distribution $ 129,675.00 k. Class A-1 Principal Distribution $ 13,428,977.04 l. Class A-2a Principal Distribution $ 0.00 m. Class A-2b Principal Distribution $ 0.00 n. Class A-3a Principal Distribution $ 0.00 o. Class A-3b Principal Distribution $ 0.00 p. Class A-4a Principal Distribution $ 0.00 q. Class A-4b Principal Distribution $ 0.00 r. Class B Principal Distribution $ 0.00 s. ClassC Principal Distribution $ 0.00 t. Class D Principal Distribution $ 0.00 u. Total Deposits to Note Payment Account (sum a - t) $ 14,946,743.29 49 . Withdrawals a. Class A-1 Distribution $ 13,531,200.88 b. Class A-2a Distribution $ 463,516.67 c. Class A-2b Distribution $ 90,319.44 d. Class A-3a Distribution $ 203,758.33 e. Class A-3b Distribution $ 105,373.33 f. Class A-4a Distribution $ 92,666.67 g. Class A-4b Distribution $ 142,905.39 h. Class B Distribution $ 91,728.83 i. Class C Distribution $ 95,598.75 j. Class D Distribution $ 129,675.00 k. Total Withdrawals from Note Payment Account (sum a - j) $ 14,946,743.29 Certificate Payment Account Activity 50 . Deposits a. Excess Collections $ 446,258.23 b. Reserve Account surplus (Ln 60) $ 2,349.26 c. Total Deposits to Certificate Payment Account (sum a - b) $ 448,607.49 51 . Withdrawals a. Certificateholder Distribution $ 448,607.49 b. Total Withdrawals from Certificate Payment Account $ 448,607.49 Required Reserve Account Amount 52 . Lesser of: (a or b) a. $2,625,000.00 $ 2,625,000.00 b. Note Balance $ 441,296,865.53 53 . Required Reserve Account Amount $ 2,625,000.00 Reserve Account Reconciliation 54 . Beginning Balance (as of end of preceding Distribution Date) $ 2,625,000.00 55 . Investment Earnings $ 2,349.26 56 . Reserve Account Draw Amount $ 0.00 57 . Reserve Account Amount (Ln 54+ Ln 55- Ln 56) $ 2,627,349.26 58 . Deposit from Available Funds (Ln 47e) $ 0.00 59 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 0.00 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee; and $ 0.00 c. the Swap Counterparty for the payment of any unfunded Subordinate Swap Termination Payment Amount $ 0.00 60 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 59 exist $ 2,349.26 61 . Ending Balance (Ln57 + Ln58 - Ln59 - Ln60) $ 2,625,000.00 62 . Reserve Account Deficiency (Ln53 - Ln61) $ 0.00 Instructions to the Trustee 63 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 64 . Amount to be paid to Servicer from the Collection Account $ 388,183.82 65 . Amount to be paid to the Swap Counterparty from the Collection Account $ 300,402.66 66 . Amount to be deposited from the Collection Account into the Note Payment Account $ 14,946,743.29 67 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 446,258.23 68 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 69 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 0.00 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 2,349.26 70 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 13,531,200.88 71 . Amount to be paid to Class A-2a Noteholders from the Note Payment Account $ 463,516.67 72 . Amount to be paid to Class A-2b Noteholders from the Note Payment Account $ 90,319.44 73 . Amount to be paid to Class A-3a Noteholders from the Note Payment Account $ 203,758.33 74 . Amount to be paid to Class A-3b Noteholders from the Note Payment Account $ 105,373.33 75 . Amount to be paid to Class A-4a Noteholders from the Note Payment Account $ 92,666.67 76 . Amount to be paid to Class A-4b Noteholders from the Note Payment Account $ 142,905.39 77 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 91,728.83 78 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 95,598.75 79 . Amount to be paid to ClassD Noteholders from the Note Payment Account $ 129,675.00 80 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 448,607.49 Net Loss and Delinquency Activity 81 . Net Losses with respect to preceding Collection Period $ 524,613.54 82 . Cumulative Net Losses $ 1,300,496.73 83 . Cumulative Net Loss Percentage 0.2477% 84 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 495 $ 6,786,317.09 b. 61 to 90 days past due 161 $ 2,295,956.92 c. 91 or more days past due 76 $ 979,590.59 d. Total (sum a - c) 732 10,061,864.60 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on December 09, 2008. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
